DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because: 
claims 1 and 10 is/are recited “user mobile device computer readable media comprising instructions that, when executed by at least one electronic processor of a respective user mobile device, cause the respective user mobile device to perform operations” which is directed to software and “computer readable media comprising instructions” manifested as a transitory signal, thus the subject matter is not one of the enumerated statutory categories of invention eligible for patenting.
claims 4, 9, and 14 is/are recited “coordinator mobile device computer readable media comprising instructions that, when executed by at least one electronic processor of the coordinator mobile device, cause the coordinator mobile device to perform operations” which is directed to software and “computer readable media comprising instructions” manifested as a transitory signal, thus the subject matter is not one of the enumerated statutory categories of invention eligible for patenting.

Claims 5-6 are rejected as dependent on claim 4.
Claims 15-16 are rejected as dependent on claim 14.
Allowable Subject Matter
Claims 11-13, 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to claim 11, in addition to other limitation in the claim, the prior art fails to teach, disclose or render obvious the applicant’s invention as claimed, particularly the feature describing: 
passing, by the respective user mobile device, the identification of the event to the respective electronic wearable device, wherein the respective electronic wearable device stores the event identification in respective electronic persistent memory; retrieving, by the respective user mobile device, at least one information request associated with the event; displaying, by the respective user mobile device, and to the respective user, the at least one information request associated with the event; receiving, by the respective user mobile device and from the respective user, response data responsive to the at least one information request; passing, by the respective user mobile device, the response data to the respective electronic wearable device, wherein the respective electronic wearable device stores the response data in respective persistent memory; detecting, by the respective electronic wearable device, a proximity of a second electronic wearable device; interrogating, by the respective electronic wearable device, the second electronic wearable device for event data; determining, by the respective electronic wearable device, that the event data matches the event .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Olson (2017/0105096) is the closest reference which discloses method comprising: providing a plurality of wearable electronic devices, each wearable electronic device comprising: a plurality of light emitters, an electronic wearable device processor communicatively coupled to the plurality of light emitters, a radio frequency transceiver communicatively coupled to the electronic wearable device processor, and electronic persistent memory communicatively coupled to the electronic wearable 
Lu et al. (2018/0049287) discloses method comprising: providing a plurality of wearable electronic devices, each wearable electronic device comprising: a plurality of light emitters, an electronic wearable device processor communicatively coupled to the plurality of light emitters, a radio frequency transceiver communicatively coupled to the electronic wearable device processor, and electronic persistent memory communicatively coupled to the electronic wearable device processor; establishing a wireless communication channel by a coordinator controller with a respective electronic wearable device using a respective radio frequency transceiver of the respective electronic wearable device; receiving, by the coordinator controller, and from a respective user of the respective electronic wearable device, a respective identification of the respective electronic wearable device; receiving, by the respective the coordinator controller, and from the respective user, an identification of an event for coordinating and controlling an interactive lighting effect of the plurality of wearable electronic devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813. The examiner can normally be reached M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                             3/24/22